DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahiro et al (JP2016009674A).
Regarding claim 1, Takahiro teaches an ion generating device (2; Figures 1-3) capable of being used for organic matter decomposition and generating ions to decompose organic matter stored in a tank, the ion generating device comprising: a needle electrode (21) and a plate electrode (23), both facing each other (Figures 1 and 3; Paragraphs 0016-0018 [of the provided English translation]); and a direct-current power supply unit (24) configured to apply a direct-current voltage with positive polarity to the needle electrode, the direct-current power supply unit including a voltage 
Regarding claim 2, Takahiro discloses the invention of claim 1 as discussed above, and teaches a tubular electrode supporting member (5) for supporting the needle electrode and the plate electrode (Figure 2; Paragraphs 0028 and 0044), the tubular electrode supporting member having a tubular inner wall surrounding a hollow space in which the needle electrode and the plate electrode face each other to produce the positive corona discharge within the hollow space (Figures 1 and 2).
Regarding claim 3, Takahiro discloses the invention of claim 2 as discussed above, and teaches a housing (15) within which the tubular electrode supporting member is placed, the housing including an inlet (10) through which gas is configured to be introduced, and an outlet (8) through which the gas is capable of flowing into a tank (See Figure 2 [for clarity, the "tank" is not recited as a part of the claimed invention, and therefore does not need to be disclosed by Takahiro in order to anticipate the claimed invention]), wherein the tubular electrode supporting member is placed such that the outlet is located on a central axis of the hollow space (See Figure 2 configuration, where following a central axis of the hollow space towards the outlet intersects with the outlet), and in the housing, the gas introduced through the inlet is capable of linearly flowing toward the outlet via the hollow space (See Figure 2 configuration, where the duct from the hollow space towards the outlet is straight).
Regarding claims 4, 5, and 6, Takahiro discloses the invention of claims 1, 2, and 3 as discussed above, and the ion generating device is used in rooms which may each be interpreted as a "tank".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sham et al (U.S. Pre-Grant Publication 2004/0028572) in view of Takahiro et al (JP2016009674A).
Regarding claims 1-6, Sham teaches an ion generating device for organic matter decomposition for generating ions to decompose organic matter stored in a tank (Paragraphs 0007, 0013, 0037; Figures 1-10), the ion generating device connected to a tank of organic matter (receptacle 2). 
Sham does not teach the structure of the ion generating device as recited in claims 1-3.
Takahiro discloses an ion generating device having the ion generating device structure as recited in claims 1-3, as discussed above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747